DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions

This action is a Final Action on the merits in response to the application filed on 06/07/2021.

The Examiner will not be recognizing the filing dates of: 06/09/2012 (13/492,826); 06/09/2011 (61/494,989) because the current specification of the instant application contains new matter not discussed in the previous specifications (i.e. rules).  Therefore, the Examiner is giving the instant case a priority date of the current filing data of 12/23/2016. "

Response to Amendment
Examiner acknowledged Applicant submitted no amendments.
Claims 1 and 2 have been amended.
The 35 U.S.C. 112 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments.
The 35 U.S.C. 103 rejections of claims 1-9 in the previous office action are withdrawn in light of applicant’s amendments, however a new 101 rejections was added.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 8,301,482, Reynolds et al., to hereinafter Reynolds in view of United States Patent Application Publication US 2007/0127693, to D'Ambrosio et al. to hereinafter D'Ambrosio in view of United States Patent Application Publication US 2008/0097850, to Kristal et al. to hereinafter Kristal in view of United States Patent Application Publication US 20090204470, to Weyl et al.

Referring to Claim 1, Reynolds teaches a computer program product stored in a computer readable medium (See D'Ambrosio) for providing real-time customer, patient or consumer metrics and employee metrics, comprising: 
Reynolds: Col.20, Ln. 14-19, The market analysis system (i.e., StrEAM) disclosed
herein may be applied to a wide range of research topics of 60
interest beyond determining, e.g., key object factors and/or
key perceptions of an object. For instance, embodiments of
the market analysis system may be used to analyze or identify
perceptions and/or beliefs of: employees, product distributors,
investors (or potential investors), voters, competitors, 65
and even parties that are generally considered to be disinterested.

Reynolds: Col.64, Ln. 57-64, The StrEAMTM family of research methodologies is applicable
to solving a wide variety of marketing problems, both
tactical and strategic in nature. The basic key to their successful
implementation is the framing of the marketing problem in
customer satisfaction and/or loyalty terms. This is critical
because these constructs represent the operational components
of strategic equity of the product/service, which management
uses as the guiding metric to their decision-making.
Reynolds describes an application that analyses and provide metrics for consumers and employees.

Reynolds: Col.107, Ln. 60-66, Ladder Coding Tool 3988
The ladder coding tool 3988 (FIG. 39, and included in the
model development & analysis tools 2992 of FIG. 29) provides
an intelligent user interface supporting a StrEAM analyst
(e.g., via an analyst computer 2948) in the coding of
ladder elements received in interviewee responses.
Reynolds describes a computer code.

computer code for inputting at least one strategic goal (
Reynolds: Col.61, Ln. 4-8, Conceptually, the strategy assessment process mirrors the
strategic goal of advertising, namely, linking the product (defined
by its attributes) to the person (defined by personal
values) using the (differentiating) decision structure that
drives choice.);
computer code for inputting at least one metric associated with the at least one strategic goal (
Reynolds: Col.62, Ln. 40-48, The construction of a StrEAMTM joint distribution graph
(e.g., FIG. 5) of price sensitivity vs. conditional beliefs
provides management the basis to quantify and assess
their equity in the marketplace in contrast to that of each
of their competitors. Moreover, it provides management
the metric that can serve as the orienting frame for development
and communication of strategy across business
units);
Reynolds describes a providing metric for developing strategies

computer code for collecting network communications data from at least one communication channel between a customer and a company (
Reynolds: Col.67, Ln. 14-19, This is achieved, not by gathering
input from an exhaustive questionnaire, but rather by engaging
in a multi-level dialog with individuals (i.e., respondents)
about their decision-making process. Of interest are the relationships
between, e.g., one or more product (or service)
attributes and the perceptions of the respondent( s) regarding
the product or service (more generally, object). In particular,
such relationships are discovered and explored through an
interview technique known as "Laddering" described further
hereinabove (cf. Definitions and Descriptions of Terms section
hereinabove). 10
The StrEAM*Interview subsystem 2908 (FIGS. 29 and 31)
includes:
(a) The interview subsystem server 2910 for providing
interview content to the interviewer applications 2934
(e.g., residing at the interviewer's computer 2936, FIG. 15
29), and respondent applications 2938 (residing at the
respondent's computer 2937, FIG. 29) for capturing
interview session data for subsequent analysis by the
StrEAM*analysis subsystem 2912;
Reynolds: Col.67, Ln. 36-43, The interviewer application 2934 sends control
messages to the respondent's application 2938
and gathers answers from it as well. When final
responses are available (e.g., the interview session is
complete), the interviewer application 2934 requests 40
that such responses be transmitted to the interview
manager 3126 (described hereinbelow) on the
StrEAM market research network server 2904.);
Reynolds describes a communication channel through the interviewing application, which is operated on the network server. 

computer code for implementing a survey tool application, terminal or device to the customer using the at least one communication channel (
Reynolds: Col.101, Ln. 42-45, Question groups 3954 are defined in the StrEAM*analysis
configuration database 2980, and are maintained using the
Configure Analysis tool 3968. A screenshot of the user interface
for this tool is shown in FIG. 41.)
Reynolds describes Configure Analysis tool as a survey tool application. 

wherein the survey tool is saved on, executed from or on, stored on or located on a portable media storage device, a hand held device, a tablet computer, a laptop computer, a desk top computer, a network service, an internet server, the cloud or a combination thereof ( 
Reynolds: Col.98, Ln. 38-52, Analysis Subsystem 2912 Data
As with the StrEAM*Interview subsystem 2908, the
StrEAM*analysis subsystem 2912 implements a document
metaphor for persistent data. That is, the primary data unit for
access, storage, and processing are collections of a single data
organization referred to herein as a "document". By employing
this document-centric view rather than a database-centric
view of data, StrEAM*analysis subsystem 2912 provides
enhanced support for iterative and team-based operation of
the object research market research process disclosed herein.
Reynolds: Col.76, Ln. 30-38, The display area 3218 (also identified as respondent instant
message window 3218) is where a respondent can input
unstructured text at any time during an interview session with
the respondent. Previously sent messages can be displayed
(and scrolled if necessary with window 3218). Note that on
the interviewer's display (e.g., computer "desktop"), the corresponding
window 3218 is typically display only, and
responsive text from the interviewer is entered in the interviewer
instant message window 3212.
Reynolds: Col.67, Ln. 50-65, In the internet-based embodiment of the market analysis 50
system 2902, the interviewer application 2934 is a
browser-based program that is automatically downloaded
to the interviewer's computer from the
StrEAM interview subsystem server 2910 and is run
in a browser extension. In one embodiment, the inter- 55
viewer application 2934 is provided as a Flash "client"
application providing real-time network communications
between the interviewer and a respondent
being interviewed. Note that in one embodiment, the
browser extension implementations may be Flash® 60
"movies" which are executed by the Flash® Player
from Adobe Systems Incorporated 345 Park Avenue,
San Jose, Calif. 95110-2704. This is a widely
deployed browser extension that itself is automatically
deployed to client systems when needed.);
Reynolds describes a StrEAM tool running on a server, in which the Examiner is interpreting as survey tool saved on a desk top computer, a network service, an internet server, the cloud.

computer code to capture data corresponding to actual use of survey tools to access accountability queries, satisfaction queries and security (See Kristal below) queries (
Reynolds: Col.41, Ln. 2-10; Col.42, Ln. 6-7, For the purpose of providing ongoing feedback from
patients (for elective and non-elective procedures) to the
functional areas of the hospital staff, develop a management
tool, a "satisfaction barometer," that will identify
the key dimensions and defining facets underlying
patient satisfaction, which will serve to focus the functional
units on key areas of patient treatment to facilitate
continual improvement in their level of satisfaction with
the hospital….. After constructing a data file merging in relevant patient
background information:
Reynolds: Col.102, Ln. 1-15; Data Filters 3958
Question groups 3954 provide one mechanism for partitioning
interview data for analysis. Another mechanism is
provided by data filters 3958. The data filters 3958 specify
criteria by which portions of the interview data are selected
from the corresponding StrEAM*analysis model database
2950. Each data filter 3958 identifies one or more interview
questions that may be used by an analyst in selecting portions
of the interview session data 3932. The specification of such
data filters 3958 is similar to specifying database queries, e.g.,
for a relational database. However, an analyst may be provided
with a graphical interface for creating such filters as one
of ordinary skill in the art will understand. Moreover, at least
some data filters 3932 may be specified when the interview is
being composed.);
Reynolds describes the filtering of data in the database, in which stratification data is in the database and can be filtered.

wherein captured data from the survey tool in a database is saved on, executed from or on, stored on or located on a portable media storage device, a hand held device, a tablet computer, a laptop computer, a desk top computer, a network service, an internet server, the cloud or a combination thereof (
Reynolds: Col.66, Ln. 23-28, An interview administrative database 2939 (FIG. 29),
which is a relational database (e.g., implemented using
25 MySQL from MySQL Inc., Cupertino City Center, 20400
Stevens Creek Boulevard, Suite 700, Cupertino, Calif. 95014,
USA as the database manager), stores administrative data
associated with the interview process) 
Reynolds describes capturing and saving received data from interviews. 

a computer-implemented executable software application, comprising providing real-time customer, patient or consumer metrics and employee metrics on the dashboard application, wherein the software application is saved on, executed from or on, stored on or located on a non-transitory computer readable medium, including a portable media storage device, a hand held device, a tablet computer, a laptop computer, a desk top computer, a network service, an internet server, the cloud or a combination thereof (
Reynolds: Col.67, Ln. 50-65
In the internet-based embodiment of the market analysis 50
system 2902, the interviewer application 2934 is a
browser-based program that is automatically downloaded
to the interviewer's computer from the
StrEAM interview subsystem server 2910 and is run
in a browser extension. In one embodiment, the inter- 55
viewer application 2934 is provided as a Flash "client"
application providing real-time network communications
between the interviewer and a respondent
being interviewed. Note that in one embodiment, the
browser extension implementations may be Flash® 60
"movies" which are executed by the Flash® Player
from Adobe Systems Incorporated 345 Park Avenue,
San Jose, Calif. 95110-2704. This is a widely
deployed browser extension that itself is automatically
deployed to client systems when needed.
Reynolds: Col.133, Ln. 15-25
The filtering metrics/parameters are described in the clus-
ter chain statistic definitions of section (4.4.5) hereinabove.
That is, for each of the cluster chain statistics described in
section (4.4.3) there may be a corresponding parameter
whose value can be set by, e.g., an analyst. For example, an 20
analyst may assign a value to chain strength parameter so that
only seed cluster chains having at least this value are given
further consideration. Thus, there may be parameters for the
following metrics, wherein values for these parameters can be
used to trim the list of seed cluster chains until it reaches a
manageable length:
Reynolds: Col.55, Ln. 48-59,
The steps of such a market research tracking process
involves computer-aided interviewing software for adaptively
asking relevant questions to individual interview 50
respondents. The computer-aided interviewing software tailors
questions to each particular dialog during an interview
thereby greatly reducing the number of questions asked of
each respondent, and thus providing greater overall efficiency
to the market research process. To illustrate, consider the 55
following steps of a computer-driven interview. (This
research platform assumes, like all such market research
tracking models, that an appropriate sampling of a target
population group is identified.) The categories of questions
are:
Reynolds: Col.98, Ln. 38-51,
(4.1) Analysis Subsystem 2912 Data
As with the StrEAM*Interview subsystem 2908, the
StrEAM*analysis subsystem 2912 implements a document
metaphor for persistent data. That is, the primary data unit for
access, storage, and processing are collections of a single data
organization referred to herein as a "document". By employing
this document-centric view rather than a database-centric
view of data, StrEAM*analysis subsystem 2912 provides
enhanced support for iterative and team-based operation of
the object research market research process disclosed herein.
Analysis of interview data (i.e., data obtained from interviewee
responses) is accomplished by developing and applying
a meaningful system of codes to interview data collected
during a market research interview process.
Analysis Configuration Database 298);
Reynolds describes real time communication for providing metrics and in at Figs 54-58 discloses dashboard for output metrics. 
 

wherein the software application is utilized to convert the captured data to the at least one metric (
Reynolds: Col.98, Ln. 11-23, (d) Output/report generation tools 2996 are used for generating,
e.g., desired market research analysis reports.
( e) Evaluators 2998 may be provided for performing the
equity leverage analysis (ELA) described in the market
research examples (1.1.1) through (1.1.5) hereinabove.
In particular, such evaluators compute various statistics
such as importance, belief, equity attitude, and equity
leverage statistics as described in the market research
examples hereinabove. In one embodiment, an analyst
may activate one or more evaluators for accessing the
interview data in the analysis model database 2950 and
computing one or more of these statistics as part of a
decision model 3944 (FIG. 39).
Reynolds: Figs. 59-66,);
Reynolds describes convert captured data into statistics and metrics.

Reynolds does not teach explicitly teach computer readable medium; providing at least one reward tool for the at least one customer, providing at least one reward tool for an at least one individual employee of the company, wherein the reward tool for the at least one individual employee is directly related to the individual employee's satisfaction or accomplishment, and wherein the at least one reward tool for the at least one customer is related to the at least one reward tool for the at least one employee; optionally providing at least one training protocol immediately to a manager, if the employee metric is not satisfactory, in order to implement retraining; providing immediate feedback to the at least one customer regarding the customer satisfaction information.
However, D'Ambrosio teaches limitations 
computer readable medium (
D'Ambrosio: Sec. 0018, an article of manufacture is provided that includes a computer readable medium encoded with computer code for causing a computer to perform a process. The process is associated with operating an intermediary service for mediating communication between a customer and a provider over a network. The process includes an intermediary storing a set of rules for the provider used for managing customer feedback information submitted by customers.)

providing at least one reward tool for the at least one customer, providing at least one reward tool for an at least one individual employee of the company, wherein the reward tool for the at least one individual employee is directly related to the individual employee's satisfaction or accomplishment, and wherein the at least one reward tool for the at least one customer is related to the at least one reward tool for the at least one employee (
D'Ambrosio: Sec. 0009, Customers may include, but are not limited to,
consumers, employees, voters/taxpayers, students, and
investors. Providers may include, but are not limited to,
govemment agencies, officials (e.g. TSA Parties, Police),
corporations (e.g. retailers, broadcast, telecom, media,
financial, healthcare), and educational institutions.
D'Ambrosio: Sec. 0039, The intermediary service employs business rules to
route customer information concerning customer experience,
and to track provider actions/responses and associated
customer satisfaction in response to the customer information.
The intermediary service will work with a provider to
configure the system, to ensure information gets to the right
person(s), at the right times, in the right format(s). The
intermediary service reminds entities within the provider to
respond to the inputs of the customer within the time
committed to by the provider and may provide entities
within the provider with approved or acceptable responses
set by the provider. Additionally, status of responses or
actions related to the customer information may be communicated
to all appropriate provider parties. 
D'Ambrosio: Sec. 0044, The provider will also be provided with a template
with fields that customers will use to submit their information.
The provider customizes the template to allow the
customer to give adequate details for any particular experience.
In this way, routing rules associated with fields in the
template allows the intermediary to determine the entity that
the customer information will be routed to according to the
routing rules set by the provider in step 402. FIG. SA
illustrates an example of a webpage associated with the
submission of customer feedback information. FIG. 5B
illustrates an example of the customer feedback information
submission template page with provider customized questions.
Question/answer fields 502 and 504 refer to the
submission of the provider name. Question/answer field 506
is generated by selecting the provider name in 504. Question/
answer field 506 is a general question related to the
banking industry. In this example, the customer, Mrs. X,
wants to submit information relating to bad customer service
by a teller. After choosing she would like to submit information
about "interaction with an employee" in 506, the
next question/answer field 50S provides a map to select the
specific branch of the bank. Subsequent question fields are
generated 510-512 to be provided to the customer to fill in
information relating to the event, such as time of day 510,
and description of event 512. After the customer has entered
in the information, she presses a submission button 514 to
send her customer feedback information to the intermediary.
D'Ambrosio: Sec. 0069, Providers may choose to reward/reinforce C&J
registered customers for taking the time to provide feedback
by tracking type and/or number of incidents associated with
a particular initiator and automatically award them with a
special promotion, offer, discount, entry into a drawing, etc.
The intermediary service could track the number of incidents
per registered user and automatically send the reward/
offer if the providers so desires.
D'Ambrosio: Sec. 0119, Upon completing the investigation of a specific
feedback submission, the responder indicates which
aspect(s) of the customer's expectations were not met, or
exceeded. These expectations could be what many organizations
refer to as their "brand promise." For example,
"When you (the customer) conduct business with us, this is
what you can expect in terms of our product/service and the
way you will be treated!" Depending on the causes selected
whether it be positive or negative (e.g. long wait times,
exceeding customer expectations, etc.), the intermediary
service may offer suggestions on what actions could be taken
by the frontline employee's manager to address a problem or
encourage desirable outcomes. This could be a tool, training,
reward, etc.).
D'Ambrosio describes a reward tool for employees and customers.

providing at least one training protocol immediately to a manager, if the employee metric is not satisfactory, in order to implement retraining (
D'Ambrosio: Sec. 0119, Upon completing the investigation of a specific feedback submission, the responder indicates which aspect(s) of the customer's expectations were not met, or exceeded. These expectations could be what many organizations refer to as their “brand promise.” For example, “When you (the customer) conduct business with us, this is what you can expect in terms of our product/service and the way you will be treated!” Depending on the causes selected whether it be positive or negative (e.g. long wait times, exceeding customer expectations, etc.), the intermediary service may offer suggestions on what actions could be taken by the frontline employee's manager to address a problem or encourage desirable outcomes. This could be a tool, training, reward, etc.); and 

D'Ambrosio describes evaluating the customer’s feedback, that will start an investigation, in which an employee can be determine to not have had non-satisfactory action which caused the problem with the customer to occur. Based on the investigation findings, intermediary service give suggestions on what action need to be take, such as feedback or rewards. The Examiner is interpreting this as providing and executing training protocol to managers for non-satisfactory action of an employee, resulting in giving said employee training or feedback, wherein feedback is equivalent to retraining in the Applicant spec. at 0064 and 0065. 

providing immediate feedback to the at least one customer regarding the customer satisfaction information (
D'Ambrosio: Sec. 0016 The customer feedback information concerning a customer experience is received over a network by the intermediary. The intermediary: (1) provides over the network the customer feedback information to the entity within the provider according to the escalation order, (2) provides over a network to the customer an indication of at least one action to be taken by the provider in response to the customer feedback information, (3) provides over a network to the customer a time period for response to the customer feedback information as set by the provider, (4) receives over a network from the provider a response indicating a performance of at least one action in response to the customer feedback information, and (5) receives from the customer an indication of a level of customer satisfaction with the received response from the provider. If the received indication of the level of customer satisfaction indicates the customer is not satisfied, then the customer feedback information is escalated to the next entity in the escalation order and steps (1)-(5) are repeated.

D'Ambrosio: Sec. 0048, Mrs. X is a customer 602 at a bank and receives bad customer service from a teller. In step 6-1, Mrs. X submits information concerning a negative satisfaction to the intermediary 102. With reference to FIG. 3, as an example, the bank is the provider 310. The customer feedback information submitted by Mrs. X is routed from the intermediary 102 to an entity within the provider, a Branch Manager 604 according to an escalation order of the rules 318 in step 6-2, again with reference to FIG. 3. In step 6-2, Mrs. X receives confirmation from the intermediary 102 of receipt of customer feedback information along with the time period the provider has set to respond within according to the rules 318. In step 6-3, the Branch Manager does not submit the response in the response time period. The intermediary 102 sends a reminder to the Branch Manager and updates Mrs. X 602 that the Branch Manager 604 has not responded in step 6-3. The Branch Manager 604 responds to the customer feedback information and Mrs. X 602 receives the response from the intermediary 102. Mrs. X 602 then indicates her level of satisfaction with the provider response. In step 6-5, Mrs. X submits an indication to the intermediary 102 that she is not satisfied with the Branch manager's response.

D'Ambrosio: Sec. 0095, Additionally, as described in section 5-f, specific providers may enable customers to connect with the responsible person immediately upon submitting their feedback.).

D'Ambrosio describes responding to the customer’s satisfactory feedback within a time period, in which the Examiner is interpreting as immediate especially since there is an escalation when the provider doesn’t respond to customer’s satisfactory feedback within a time period. 

It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Reynolds in view of D'Ambrosio with the motivation of how to improve the storing and uses of various devices to monitor the satisfaction of costumers.
D'Ambrosio: Sec. 0100, Each user has a unique log-in to the C&J system
where they manage individual system preferences and,
access other administrative and reporting features. In the
case of auto-reminders, these may be a user-controlled
preference within C&J whereby users can elect whether or
not to have reminders sent along with the amount of time
prior to when the response is due that they would like to
receive the reminder, and elect how they want to receive
their reminders (e.g. cellular, email, etc.) without any limit
to the number of preferred communication devices.

Reynolds in view of D'Ambrosio does not explicitly teach computer code for completing a plurality of data records from the survey tools to produce a dashboard application that shows real-time information and metrics related to the accountability query, security query, customer satisfaction, the employee satisfaction and the at least one strategic goal, wherein the customer satisfaction information and the employee satisfaction information are derived directly from a specific customer and a specific employee interaction with one another, and wherein the dashboard application is saved on, executed from or on, stored on or located on a portable media storage device, a hand held device, a tablet computer, a laptop computer, a desk top computer, a network service, an internet server, the cloud or a combination thereof.; and security
However, Kristal teaches computer code for completing a plurality of data records from the survey tools to produce a dashboard application that shows real-time information and metrics related to the accountability query, security query, customer satisfaction, the employee satisfaction and the at least one strategic goal, wherein the customer satisfaction information and the employee satisfaction information are derived directly from a specific customer and a specific employee interaction with one another, and wherein the dashboard application is saved on, executed from or on, stored on or located on a portable media storage device, a hand held device, a tablet computer, a laptop computer, a desk top computer, a network service, an internet server, the cloud or a combination thereof (
Kristal: Sec. 0047, Business partner terminals 104 may further provide
access to secure dashboard reports that summarize key
performance indicators across areas of each affinity and or
rewards program offered to their associated participants.
Reports may be developed, for example, with Microsoft®
SQL Server 2005 Reporting Services and can be viewed or
saved in a variety of formats, including HTML, Excel, .PDF,
.CSV, and XML. These reports also may be made available
by subscription.
Kristal: Sec. 0010, An exemplary computer-implemented system for
administering affinity and reward points programs may
include an administrative module for managing and storing
program data associated with a plurality of affinity programs
and reward points programs, wherein each affinity program
and reward points program is offered by a client to one or
more participants, wherein each participant is a customer or
employee of the client, and wherein the affinity program or
reward points program offered by each client is customiz
able for the respective client. At least one participant access
device enables participant access to program data for each
affinity program and reward points program available to the
participant, wherein the participant access device obtains
and displays program data relating to the available programs
from the administrative module and enables the participant
to enter data relating to the available programs for transmission
to the administrative module. At least one fulfillment
provider access device enables fulfillment provider
access to program data for selected affinity programs or
reward points programs associated with the accessing fulfillment
provider, wherein each fulfillment provider provides
services, rewards, or other benefits to enable fulfillment
of one or more of the associated programs, wherein the
fulfillment provider access device obtains and displays program
data relating to the associated programs from the
administrative module and enables the fulfillment provider
to enter data relating to the associated programs for transmission
to the administrative module. A customer support
terminal communicatively coupled to the administrative
module enables a customer service representative to access
and manage participant data, program data, and fulfillment
provider data in response to a customer service request from
a client, participant or fulfillment provider.
Kristal: Sec. 0063, Once collected in the transactional database, participant
information is used primarily in two ways: to
instruct the various clients on actions to be taken with
respect to the participant, and to monitor and report on the
programs' success metrics. Client instructions may include
a report of new affinity leads, point redemption orders to
fulfill, and so forth. These are delivered by any of three
mechanisms: FTP, web services, or through the client interface
web site. The clients are then required to report regularly
on the status of their interactions with the participants,
using the same three methods for transmitting that data to the
OLTP database 202.
Kristal: Sec. 0005, The present invention relates to a system and
method for consolidating, deploying and administering customized
affinity and rewards programs to enable businesses
to offer and manage a variety of customized and integrated
affinity programs and rewards programs for their customers
and/or employees. Using the system, businesses and other
entities ("business partners") may design, implement and
manage both reward programs and affinity programs for its
employees and/or customers ("participants"). Participants
may include both businesses and individuals. Customer
service may be provided for access to the system both by
each business partner and its participants (employees and/or
customers (including businesses and individuals)). Reporting,
system access, and data analysis is also provided to
enable the business partners and third parties, including
affinity service providers and/or reward providers ("fulfillment
providers"), to assess the status of the programs, for
example, to assess whether the programs are meeting
defined goals and objectives of the business or the fulfillment
provider. Data may be obtained from one or more third
party sources, for example, through a data ETL process or
web service integration (e.g., business-to-business real-time
data transfer). One or more system administrators may also
be provided to perform administrative functions, such as
monitoring operation of the system and assessing the quality
of service provided by the system to the business partners
and their participants as well as to the fulfillment providers.
Thus, the system may be implemented to facilitate relationships
and transaction channels among business partners,
participants, fulfillment providers, customer service, and the
system administrator(s ).
Kristal: Sec. 0090, Different customized user interfaces, other than
those depicted herein, may be generated for various businesses
to address the specific needs of their customers and
employees. ASM 101 may generate (and store) data to
enable multiple authorized business partners, participants
and CSRs to access multiple programs, each customized for
the specific business and its participants, and to access
affinity programs and/or reward points programs as enabled
by the program selected
Kristal: Sec. 0026, As shown in FIG. 1, one or more participant access
devices 102 and business partner access devices 104, such as
computer terminals, wired or wireless access devices, portable
communication devices, etc., having Internet or other
network access are communicatively coupled to ASM 101.
A customer services application, for example, call center
support system (CCSS) 103 is also communicatively
coupled to ASM 101. An administrative application 105 is
provided to enable a system administrator to perform administrative
functions. Additionally, ASM 101 optionally may
receive and store data from one or more third party data
sources 106, for example, via an extract-transform-load
(ETL) process. Fulfillment providers may be given access to
ASM 101 via one or more access terminals 107.).);
Kristal teaches tracking employee accomplishments against strategic customer service goals and participant interaction, and participant can also be an employee, which is being interpreted as disclosing the gathering of information a specific customer and a specific employee interaction with one another; while using a dashboard application for executing and storing this data on a portable device.

Security (
Kristal: Sec. 0048, In one implementation of the system, a Microsoft®
SQL Server 2005 Report Server may be implemented to
provide reports for monitoring program performance. Internal
users (such as administrators) may gain direct access to
the reporting services interface. For heightened security,
reporting portals and dashboards for external users (such as
business partners and fulfillment providers) may acquire
report access through a web services API built into the
reporting server.)
Kristal teaches the analyzing, accessing, and gathering of security data.

Reynolds, D'Ambrosio, and Kristal are both directed to the analysis of customers’ loyalty. (See Reynolds at Col. 3 Ln 11-40, Col. 20; D'Ambrosio at 0128; Kristal at 0005, 0006). Reynolds discloses that additional examples on the internet include retailers, and that net-centric architectures that support e-Commerce applications, such as the internet can be considered (See Reynolds at Col. 67 Ln. 50-65). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Reynolds in view of D'Ambrosio, which teaches detecting and gathering information relating the customers’ loyalty in view of Kristal, to efficiently apply the analysis of participants’ loyalty, to include all business interactions with a client (See Kristal at 0041, 0043, 0062).

Both D'Ambrosio and Weyl teaches providing immediate feedback to the at least one customer regarding the customer satisfaction information.
Reynolds in view of D'Ambrosio in view of Kristal does not explicitly teach providing immediate feedback to the at least one customer regarding the customer satisfaction information by the manager, including providing information as to the at least one training protocol, if the employee metric is not satisfactory, and providing information regarding employee retraining.
However, Weyl teaches providing immediate feedback to the at least one customer regarding the customer satisfaction information by the manager, including providing information as to the at least one training protocol, if the employee metric is not satisfactory, and providing information regarding employee retraining (
Weyl: Sec. 0086, Job owners may, for example, complain about the following: (i) whether the work was properly executed, (ii) non-execution of the task assigned to the worker, (iii) non-timely execution of the task assigned to the worker, (iv) worker's request for unusual amount of clarification on the task, and (iv) unsatisfactory qualify of the results of the task. Job owners and workers may submit a complaint after a task is completed or during a task. Before filing a dispute, job owners or workers may be notified that a pattern of disputes will affect their reputation scores… The result of the dispute resolution may be tracked by the dispute resolution system 278 and be fed to a reputation score manager (described below with reference to FIG. 12A) to update the reputation score of the job owner or the worker. Alternatively, the dispute resolution system 278 may store the result of the dispute resolution in the local repository 240.
Weyl: Sec. 0087, The training and testing module 280 may be coupled to the job owner module 250 or the intermediator support module 286 to receive user inputs for creating training or testing programs.

Weyl: Sec. 0135, The increased number of arbitration requests and unfavorable results of the arbitrations for a worker will tend to show that the worker is producing unsatisfactory work and raises suspicion as to whether the worker actually possesses the skill or qualification indicated in his or her work profile 780.

Weyl: Sec. 0138, A task history database 784 stores the workers previous history of tasks and any feedback or reviews of the workers provided by job owners.

Weyl: Sec. 0238, Workers are then given an opportunity to submit tasks and receive feedback before the tasks are closed for reintegration into a job. In this way, workers may determine if enough time was spent on a task to provide good results while minimizing the risk of negatively affecting the job overall and their reputation by receiving interim feedback.).

Weyl teaches an owner’s module for adjusting and changing training for employees, in which the Examiner is interpreting owner as manager and/customer. Furthermore, Weyl describes the unsatisfactory of workers metrics. Therefore, Weyl teaches the receiving of negative feedback about and adjusting training based on needs, which can include feedback. 

Reynolds, D'Ambrosio, Kristal, and Weyl are both directed to the analysis of rewarding good performance. (See Reynolds at Col. 3 Ln 11-40, Col. 20; D'Ambrosio at 0069; Kristal at 0005, 0006; Weyl at 0088). Reynolds discloses that additional examples on the internet include retailers, and that net-centric architectures that support e-Commerce applications, such as the internet can be considered (See Reynolds at Col. 67 Ln. 50-65). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Reynolds view of D'Ambrosio in view of Kristal, which teaches detecting and gathering information relating the rewarding workers in view of Weyl, to efficiently apply the analysis of rewarding good performance to include improving the adjusting of training (See Weyl at 0090, 0087, 0219, 0288).


Claim 2 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  

Referring to Claim 3, Reynolds teaches the computer-implemented method of claim 2 Reynolds does not explicit teach wherein providing the at least one reward tool for the at least one customer comprises at least one reward associated with completion of the at least one survey tool 
However, D'Ambrosio teaches wherein providing the at least one reward tool for the at least one customer comprises at least one reward associated with completion of the at least one survey tool (
D'Ambrosio: Sec. 0054, Paper-based input form that can be mailed and/or
faxed to the intermediary. A paper-based customer feedback
information form may be accessible online at a web site or
by contacting participating providers. Paper-based input
forms may be located on-site/in-store with some preprinted
barcode info (store number, etc.). These forms contain
specific information for completing the customer information.
Additionally, upon request or automatically, location
personnel can print a customer information form with customer
specific data either already populated and/or with a
transaction code that identifies the store, customer, time and
any other information relevant to completing the customer
information. The transaction code will be provided by the
participating organization to the intermediary so that when
the customer enters it in their customer information submission
all relevant information will be auto-populated.

D'Ambrosio: Sec. 0069, Providers may choose to reward/reinforce C&J
registered customers for taking the time to provide feedback
by tracking type and/or number of incidents associated with
a particular initiator and automatically award them with a
special promotion, offer, discount, entry into a drawing, etc.
The intermediary service could track the number of incidents
per registered user and automatically send the reward/
offer if the providers so desires.
D'Ambrosio: Sec. 0073, Using a communications device, customers initiate
feedback by, for example, providing inputs to multiple field
types including pull-downs, multiple selection, free form
text, voice, and file uploads (digital photos, voice, video).
Depending on the customer's earlier entries (e.g. a cheer
about a staff person vs. a jeer about the organization's
environmental practices), different fields will be presented to
the customer as they complete their customer experience
information. Customer feedback information templates consists
of fields including: identification of person(s), place
(may be via maps available online, such as Google Maps),
time of incident (if applicable), descriptions that make up the
customer's experience including product, service, environment,
personnel, policies, etc., desired/suggested resolution
or action the customer would like the organization to pursue,
indication from the customer whether or not they want to
submit their customer feedback information without any
follow-up and/or tracking of the participating provider's
response, and other information the initiator or receiving
organization needs to complete a customer feedback information
submission.).
It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Reynolds in view of D'Ambrosio with the motivation of enhancing the use of feedback data from costumers to better understand the needs of a business.
D'Ambrosio: Sec. 0014, Other service providers may offer comment cards
for a customer to provide feedback/survey information.
However, such cards often ask the customer to fill out
personal information and are geared toward survey type
questions rather than feedback such as a complaint. The time
to get a response could be significant, or the provider may
not respond at all.


Referring to Claim 4, Reynolds teaches the computer-implemented method of claim 2, Reynolds does not explicit teach wherein providing the at least one reward tool for the at least one employee comprises at least one reward associated with the customer completing the at least one survey tool 
However, D'Ambrosio teaches providing the at least one reward tool for the at least one employee comprises at least one reward associated with the customer completing the at least one survey tool (
D'Ambrosio: Sec. 0119, Upon completing the investigation of a specific
feedback submission, the responder indicates which
aspect(s) of the customer's expectations were not met, or
exceeded. These expectations could be what many organizations
refer to as their "brand promise." For example,
"When you (the customer) conduct business with us, this is
what you can expect in terms of our product/service and the
way you will be treated!" Depending on the causes selected
whether it be positive or negative (e.g. long wait times,
exceeding customer expectations, etc.), the intermediary
service may offer suggestions on what actions could be taken
by the frontline employee's manager to address a problem or
encourage desirable outcomes. This could be a tool, training,
reward, etc
D'Ambrosio: Sec. 0073, Using a communications device, customers initiate
feedback by, for example, providing inputs to multiple field
types including pull-downs, multiple selection, free form
text, voice, and file uploads (digital photos, voice, video).
Depending on the customer's earlier entries (e.g. a cheer
about a staff person vs. a jeer about the organization's
environmental practices), different fields will be presented to
the customer as they complete their customer experience
information. Customer feedback information templates consists
of fields including: identification of person(s), place
(may be via maps available online, such as Google Maps),
time of incident (if applicable), descriptions that make up the
customer's experience including product, service, environment,
personnel, policies, etc., desired/suggested resolution
or action the customer would like the organization to pursue,
indication from the customer whether or not they want to
submit their customer feedback information without any
follow-up and/or tracking of the participating provider's
response, and other information the initiator or receiving
organization needs to complete a customer feedback information
submission.).
It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Reynolds in view of D'Ambrosio with the motivation of enhancing the use of feedback data from costumers to better understand the needs of a business.
D'Ambrosio: Sec. 0014, Other service providers may offer comment cards
for a customer to provide feedback/survey information.
However, such cards often ask the customer to fill out
personal information and are geared toward survey type
questions rather than feedback such as a complaint. The time
to get a response could be significant, or the provider may
not respond at all.


Referring to Claim 5, Reynolds teaches the computer-implemented method of claim 2, Reynolds does not explicit teach wherein providing the at least one reward tool for the at least one employee comprises at least one reward directly associated with the customer completing the at least one survey tool 
However, D'Ambrosio teaches providing the at least one reward tool for the at least one employee comprises at least one reward directly associated with the customer completing the at least one survey tool (
D'Ambrosio: Sec. 0119, Upon completing the investigation of a specific
feedback submission, the responder indicates which
aspect(s) of the customer's expectations were not met, or
exceeded. These expectations could be what many organizations
refer to as their "brand promise." For example,
"When you (the customer) conduct business with us, this is
what you can expect in terms of our product/service and the
way you will be treated!" Depending on the causes selected
whether it be positive or negative (e.g. long wait times,
exceeding customer expectations, etc.), the intermediary
service may offer suggestions on what actions could be taken
by the frontline employee's manager to address a problem or
encourage desirable outcomes. This could be a tool, training,
reward, etc
D'Ambrosio: Sec. 0073, Using a communications device, customers initiate
feedback by, for example, providing inputs to multiple field
types including pull-downs, multiple selection, free form
text, voice, and file uploads (digital photos, voice, video).
Depending on the customer's earlier entries (e.g. a cheer
about a staff person vs. a jeer about the organization's
environmental practices), different fields will be presented to
the customer as they complete their customer experience
information. Customer feedback information templates consists
of fields including: identification of person(s), place
(may be via maps available online, such as Google Maps),
time of incident (if applicable), descriptions that make up the
customer's experience including product, service, environment,
personnel, policies, etc., desired/suggested resolution
or action the customer would like the organization to pursue,
indication from the customer whether or not they want to
submit their customer feedback information without any
follow-up and/or tracking of the participating provider's
response, and other information the initiator or receiving
organization needs to complete a customer feedback information
submission.).
It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Reynolds in view of D'Ambrosio with the motivation of enhancing the use of feedback data from costumers to better understand the needs of a business.
D'Ambrosio: Sec. 0014, Other service providers may offer comment cards
for a customer to provide feedback/survey information.
However, such cards often ask the customer to fill out
personal information and are geared toward survey type
questions rather than feedback such as a complaint. The time
to get a response could be significant, or the provider may
not respond at all.


Referring to Claim 6, Reynolds teaches the computer-implemented method of claim 2, wherein capturing data from the survey tool in a database comprises data that represents information from a consumer interaction with an employee (
Reynolds: Col.20, Ln. 1-10, For example, the market analysis system may
be used to assess and/or identify beliefs, behavior, attitude,
and/or loyalty of customers and/or employees of such diverse
firms as cosmetics companies, automobile manufacturers,
direct selling companies, service stations, insurance agencies,
automobile dealerships, and electrical and industrial
distributors.).

Referring to Claim 7, Reynolds teaches the computer-implemented method of claim 2, wherein capturing data from the survey tool in a database comprises data that represents information from a patient interaction with a health care worker (
Reynolds: Col.41, Ln. 2-10; Col.42, Ln. 6-7, For the purpose of providing ongoing feedback from
patients (for elective and non-elective procedures) to the
functional areas of the hospital staff, develop a management
tool, a "satisfaction barometer," that will identify
the key dimensions and defining facets underlying
patient satisfaction, which will serve to focus the functional
units on key areas of patient treatment to facilitate
continual improvement in their level of satisfaction with
the hospital….. After constructing a data file merging in relevant patient
background information:).

Referring to Claim 8, Reynolds teaches the computer-implemented method of claim 2, wherein capturing data from the survey tool in a database comprises data that represents information from the direct interaction between a consumer and an employee (
Reynolds: Col.41, Ln. 27-37, Various options can be considered as to the timing of the
research administration of the "satisfaction barometer." At
"time of check out" was considered to be the most appropriate
due to its immediacy with regard to the hospital stay experi- 30
ence. This decision necessarily requires the questions to be
administered to be few in number and easily presented by the
current hospital staff.
1. ANCHOR question: (The interviewer hands the card
with the scale to the patient.) How would you rate your 35
overall treatment in the hospital on the following 1-9
scale?).

Referring to Claim 9, Reynolds teaches the computer-implemented method of claim 2, wherein capturing data from the survey tool in a database comprises data that represents information from the direct interaction between a patient and a health care worker (
Reynolds: Col.41, Ln. 2-10; Col.42, Ln. 6-7, For the purpose of providing ongoing feedback from
patients (for elective and non-elective procedures) to the
functional areas of the hospital staff, develop a management
tool, a "satisfaction barometer," that will identify
the key dimensions and defining facets underlying
patient satisfaction, which will serve to focus the functional
units on key areas of patient treatment to facilitate
continual improvement in their level of satisfaction with
the hospital….. After constructing a data file merging in relevant patient
background information:).
	

Response to Arguments
Applicant’s arguments filed 06/07/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/07/2021.

Regarding the 35 U.S.C. 103 rejection, at pg. 7, Applicant argues that “As pointed out herein, there are several keys in current embodiments that the cited references do not make obvious - either alone or in combination. First, there is a two-sided interaction experience that is recorded by the system: the customer and the employee. They are both rating that specific and individual experience and interaction. Second, they both get immediate feedback. The customer not only gets a reward but gets actual information about their customer/employee experience and how that service will be reinforced or changed for his or her next experience with the company. This piece is really important - because we all get "rewards" for responding to surveys about customer service, but we rarely get immediate follow-up feedback on that experience and the information we provided and the information the employee provided. This last piece is the key to customer retention.”
In response, the Examiner respectfully disagree. As stated in previous office action, 01-07-21; First the Examiner would like to point that this argument seems to be more of a statement or arguing language that is not in the claims. However, the D'Ambrosio at 0016, 0048, 0095 describe providing feedback from customers and employees within a time limit, in which the Examiner is interpreting as immediate.

At pg. 8, Applicant argues that “nothing in Reynolds suggests gathering information that is derived directly from an interaction between a specific customer and specific employee, especially from the employee side of the equation.”
In response, the Examiner respectfully disagree. As stated in previous office action, Kristal at 0010, 0063, 0090, teaches tracking employee accomplishments against strategic customer service goals and participant interaction, and participant can also be an employee, which is being interpreted as disclosing the gathering of information a specific customer and a specific employee interaction with one another; while using a dashboard application for executing and storing this data on a portable device; which was recited at the last office action on pg. 11-13. Additionally, D'Ambrosio at 0119 teaching evaluating specific customer feedback submission which includes said customer’s experience with specific employee’s execution of customer service.

At pg.8, Applicant argues that “There is nothing in the passages of Reynolds that refers to employees that specifically teaches or suggests the kind of information and metrics. Reynolds merely states that employee perceptions and understanding those perceptions helps a market analysis system. Nothing in Reynolds suggests gathering information that is derived directly from an interaction between a specific customer and specific employee.”
In response, the Examiner respectfully disagree. As stated in previous office action, Reynolds describes providing metrics and developing strategies for consumers and employees in accordance with the broadly recited claims 1 and 2. (Col.62, Ln. 40-48; Col.64, Ln. 57-64). Furthermore, Kristal at 0010, 0063, 0090, teaches tracking employee accomplishments against strategic customer service goals and participant interaction, and participant can also be an employee, which is being interpreted as disclosing the gathering of information a specific customer and a specific employee interaction with one another; while using a dashboard application for executing and storing this data on a portable device; which was recited at the in the previous office action 1/28/19 on pg. 11-13.

At pg. 8, Applicant argues that “The D'Ambrosio reference does not teach, suggest or motivate one of ordinary skill in the art to provide a reward tool that rewards the customer and the individual employee, wherein the reward tool for the at least one individual employee is directly related to the individual employee's satisfaction or accomplishment, and wherein the at least one reward tool for the at least one customer is related to the at least one reward tool for the at least one employee.”
In response, the Examiner respectfully disagree. I stated in previous office action, 01-07-21; D'Ambrosio describes a reward tool for employees and customers to track customers’ satisfaction (0039), in which the customer is rewarded for their participation (0069). Then, 0119 teaches that reward tool is related to the employees’ positive feedback, in which the Examiner is interpreting as employees’ accomplishment.

At pg.9, Applicant argues that “The Kristal reference does not cure the deficiency of the Reynolds reference alone or in combination with D'Ambrosio, because the Kristal reference does not teach, suggest or motivate one of ordinary skill in the art to provide a reward tool that rewards the customer and the individual employee, wherein the reward tool for the at least one individual employee is directly related to the individual employee's satisfaction or accomplishment, and wherein the at least one reward tool for the at least one customer is related to the at least one reward tool for the at least one employee.”
In response, the Examiner respectfully disagree. I stated in previous office action, 01-07-21; D'Ambrosio describes a reward tool for employees and customers to track customers’ satisfaction (0039), in which the customer is rewarded for their participation (0069). Then, 0119 teaches that reward tool is related to the employee’s positive feedback, in which the Examiner is interpreting as employee’s accomplishment.

Lastly, the remaining arguments are moot in view of the revised rejection. The Examiner has acknowledge and appreciate the examples. However, the Examiner would like to point out that those examples are not recited in the claims. The Examiner recommends the Applicant reach out to the Examiner before responding to this office action or submitting amendments to possibly overcome the 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watford et al., U.S. Pub. 20120158414, (discussing the evaluating and training of employees and desired employees).
Stamm et al., U.S. Pub. 20040172323, (discussing the investigating of customer feedback related to their customer service with an employee).
Elenbaas et al., W.O. Pub. 2009102728, (discussing the feedback related to employees performing task).
Gamelas et al., Hotel Guests' Participation on the Facebook Platform of International Hospitality Brands-Complaint Analysis and Customer Satisfaction, https://repositorio-aberto.up.pt/bitstream/10216/79430/2/35586.pdf, University of Porto, Dissertation, Master in Management, 2015 (discussing the addressing of customer feedback).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624